DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-18 are pending and have been examined in this application. 
This communication is the first action on the merits.
Information disclosure statement (IDS) has been filed on 03/15/2019 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities: The limitation “an buffer memory of the memory device” at line 17 should be read as “a buffer memory of the memory device”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8, 12 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
As regards claim 8, the recited limitations “the oldest buffered data” and “the newest data” at lines 4-5 are indefinite. There is insufficient antecedent basis for these limitations in the claim. 
As regards claim 12, the recited limitation “infrastructure objects” at line 5-6 is indefinite. It is unclear to the examiner if the recited limitation is referring back to the recited infrastructure objects recited in claim 7 at lines 6-7 or is a new limitation. 
As regards claim 17, the recited limitation “the method for recording accident-relevant driving data” at lines 1-2 is indefinite. There is insufficient antecedent basis for this limitation in the claim.  The examiner is unsure what method this limitation is referring to.  
Claim 18 is rejected as being dependent upon a rejected claim.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  With regards to independent claim 1, the claim recites the limitations of (i) continuously evaluate internal, accident-relevant driving data, which are detected and provided by at least one sensor unit of the vehicle, (iii) ascertain pieces of distance information between the vehicle and the other road users and/or the infrastructure objects from the internal CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the collected data could ascertain the pieces of distance information therefrom, either mentally or using a pen and paper.  The mere nominal recitation (in claim) that the various steps are being executed by an evaluation and control unit does not take the limitations out of the mental process grouping.  Thus, the claims recite a mental process.   
This judicial exception is not integrated into a practical application.  Claim 1 recites the additional limitations of an evaluation and control unit and a memory device;  (ii) receive external, accident-relevant driving data, from a communication device from other road users and/or from infrastructure objects, which are situated within a predefined detection area in surroundings of the vehicle, (iv) buffer the internal, accident-relevant driving data and the received external, accident-relevant driving data and the pieces of distance information in an buffer memory of the memory device, and (v) after an accident is recognized, transmit and secure the internal, accident-relevant driving data, external, accident-relevant driving data, and the pieces of distance information buffered in the buffer memory, which are suitable for reconstructing a 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer.  Further, applicant’s specification does not provide any indication that the receiving steps and the detecting steps are performing using anything other than a conventional components.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
Dependent claims 2-6, 8-16 and 18 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  For wherein the internal and/or external, accident-relevant driving data encompass vehicle surroundings data of a surroundings sensor system and/or vehicle status data of a vehicle sensor system of individual vehicles and/or position data of the individual vehicles and/or of the infrastructure objects further defines the data being received and as such, under their broadest reasonable interpretation, covers performance of the limitation in the mind using a similar analysis applied to claim 1 above.  
As such, claims 1-18 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US20160275790) in view of Pohlenz (US20200098200).
As regards claim 1, Kang et al teaches a data recorder system for a vehicle, comprising (see at least [0005-0010] and [0203]): an evaluation and control unit and a memory device, the evaluation and control unit configured to (see at least [0007], [0009], [0016-0021], and [0096]): (i) continuously evaluate internal, accident-relevant driving data, which are detected and provided by at least one sensor unit of the vehicle (see at least [0018-0019], [0021], and [0195-0202]), (ii) receive external, accident-relevant driving data, from a communication device from other road users and/or from infrastructure objects, which are situated within a predefined detection area in surroundings of the vehicle (see at least [0018-0020], [0027], [0132], [0392], and [claim 3]), (iii) ascertain pieces of distance information between the vehicle and the other road users and/or the infrastructure objects from the internal accident-relevant driving data and the received external, accident-relevant driving data (see at least [0033], [0195], [0199-0202], and [0350]), (iv) store the internal, accident-relevant driving data and the received external, accident-relevant driving data and the pieces of distance information in an storage unit of the memory device (see at least [0310-0312]), and (v) after an accident is recognized, transmit and secure the internal, accident-relevant driving data, external, accident-relevant driving data, and the pieces of distance information stored in the storage unit (see at least [0305-0315] and [0387]), which are suitable for reconstructing a course of events leading to the accident, in a permanent memory of the memory device (see at least [0305-0315] and [0387]). 
However, Kang et al do not specifically teach the buffering step of the claim, wherein the internal, accident-relevant driving data and the received external, accident-relevant driving data and the pieces of distance information is buffered in an buffer memory of the memory device, and transmitting the buffered data which are suitable for reconstructing a course of events leading to the accident, in a permanent memory of the memory device. 
Pohlenz teaches wherein the internal, accident-relevant driving data and the received external, accident-relevant driving data and the pieces of distance information is buffered in an buffer memory of the memory device (see at least [0011-0012], [0016], and [0041-0043]), and transmitting the buffered data which are suitable for reconstructing a course of events leading to the accident, in a permanent memory of the memory device (see at least [0011-0012], [0016], and [0041-0043]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kang et al accident management apparatus which include data recorder of an accident to incorporate the teachings of Pohlenz wherein the internal, accident-relevant driving data and the received external, accident-relevant driving data and the pieces of distance information is buffered in an buffer memory of the memory device, and transmitting the buffered data which are 
As regards claim 2, Kang et al teaches wherein the internal and/or external, accident-relevant driving data encompass vehicle surroundings data of a surroundings sensor system and/or vehicle status data of a vehicle sensor system of individual vehicles and/or position data of the individual vehicles and/or of the infrastructure objects (see at least [0008], [0097], [0203-0204], [0232], [0247], [0307], and [0310-0313]).
As regards claim 3, Kang et al teaches wherein the pieces of distance information encompass relative distances and/or relative velocities of vehicles among one another (see at least [0033], [0195], [0199-0202], [0209], and [0273]), and relative distances of the vehicles to the infrastructure objects (see at least [0033], [0195], [0199-0202], [0209], and [0273]).
As regards claim 4, Kang et al teaches wherein the detection area is predefined over a maximum distance to the vehicle (see at least [0019], [0115], [0200], [0234], and [0247]). 
As regards claim 5, Kang et al teaches wherein the predefined maximum distance is a function of an instantaneous velocity of the vehicle and/or of a traffic density and/or of a quality of the communication with the other road users and/or with infrastructure objects (see at least [0116-0117], Kang et al teaches a distance as a function of D2D communication between vehicles.).
Kang et al teaches wherein the memory device is in the vehicle and/or in a cloud (see at least [0310-0312]).
As regards claim 7, Kang et al teaches a method for recording accident-relevant driving data, comprising (see at least [0005-0010] and [0203]): detecting and evaluating internal, accident-relevant driving data from at least one sensor unit of an associated vehicle (see at least [0018-0019], [0021], and [0195-0202]), and external, accident-relevant driving data, which are provided by other road users and/or by infrastructure objects within a predefined detection area in surroundings of the associated vehicle (see at least [0018-0020], [0027], [0132], [0392], and [claim 3]); ascertaining pieces of distance information between the associated vehicle, the other road users and/or the infrastructure objects, based on the internal, accident- relevant driving data and the external, accident-relevant driving data (see at least [0033], [0195], [0199-0202], and [0350]); continuously storing the internal, accident relevant driving data, the external, accident relevant driving data and the pieces of distance information (see at least [0310-0312]); wherein the stored internal, accident relevant driving data, the stored external, accident relevant driving data, and the stored pieces of distance information are suitable for reconstructing a course of events leading to an accident (see at least [0310-0312]), and the stored internal, accident relevant driving data, the stored external, accident relevant driving data, and the stored pieces of distance information being permanently stored after the accident is recognized (see at least [0305-0315] and [0387]).
However, Kang et al do not specifically teach the buffering step of the claim, wherein the internal, accident-relevant driving data and the received external, accident-
Pohlenz teaches wherein the internal, accident-relevant driving data and the received external, accident-relevant driving data and the pieces of distance information is continuously buffered (see at least [0011-0012], [0016], and [0041-0043]), wherein the buffered internal, accident relevant driving data, the buffered external, accident relevant driving data, and the buffered pieces of distance information are suitable for reconstructing a course of events leading to an accident (see at least [0011-0012], [0016], and [0041-0043]), and wherein the buffered data which are suitable for reconstructing a course of events leading to the accident being permanently stored after the accident is recognized (see at least [0011-0012], [0016], and [0041-0043]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kang et al accident management apparatus which include data recorder of an accident to incorporate the teachings of Pohlenz wherein the internal, accident-relevant driving data and the received external, accident-relevant driving data and the pieces of distance information is continuously buffered, wherein the buffered internal, accident relevant driving data, the buffered external, accident relevant driving data, and the buffered pieces of distance information are suitable for reconstructing a course of events leading to an accident, and wherein 
As regards claim 8, Kang et al teaches wherein the external, accident-relevant driving data are cyclically received from the other road users and/or from the infrastructure objects and are buffered for a predefinable period of time, the oldest buffered data being overwritten by the newest data (see at least [0232]).
As regards claim 9, Kang et al teaches wherein the permanently stored data are used for a three-dimensional reconstruction of the course of events leading to the accident with a depiction of the associated vehicle (see at least [0315] and [0320-0321]), and (i) the other road users and/or (ii) the infrastructure objects, within the predefined detection area (see at least [0315] and [0320-0321]).
As regards claim 10, Kang et al teaches wherein the internal, accident-relevant driving data and/or external, accident- relevant driving data encompass vehicle surroundings data of a surroundings sensor system, and/or vehicle status data of a vehicle sensor system of individual vehicles, and/or position data of the individual vehicles, and/or position of the infrastructure objects (see at least [0008], [0097], [0203-0204], [0232], [0247], [0307], and [0310-0313]).
As regards claim 11, Kang et al teaches wherein the detection area is predefined over a maximum distance (see at least [0019], [0115], [0200], [0234], and [0247]).
Kang et al teaches wherein the predefined maximum distance is a function of: (i) an instantaneous velocity of the associated vehicle, and/or (ii) a traffic density and/or (iii) a quality of a communication with the other road users, and/or (iv) a quality of a communication with infrastructure objects (see at least [0116-0117], Kang et al teaches a distance as a function of D2D communication between vehicles.).
As regards claim 13, Kang et al teaches wherein the internal, accident-relevant driving data, the external, accident-relevant driving data, and the pieces of distance information, are stored in a memory device in the vehicle (see at least [0310-0312]).
As regards claim 14, Kang et al teaches wherein the internal, accident-relevant driving data, the external, accident-relevant driving data, and the pieces of distance information are transmitted to and stored in a cloud (see at least [0017], [0033], [0130-0131], [0204], [0234-0239], [0243], and [0247]).
As regards claim 15, Kang et al teaches wherein vehicles within the predefined detection area are combined to form a virtual group of vehicles (see at least [0261] and [0291]).
As regards claim 16, Kang et al teaches wherein vehicle-related, accident-relevant driving data and pieces of distance information for each of the vehicles of the virtual group of vehicles are buffered in the cloud (see at least [0017], [0033], [0130-0131], [0204], [0234-0239], [0243], and [0247]), the vehicle-related, accident-relevant driving data and pieces of distance information of an affected vehicle of the virtual group of vehicles being stored permanently in the cloud after an accident (see at least [0017], [0033], [0130-0131], [0204], [0234-0239], [0243], and [0247]). 

Claim 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US20160275790) in view of Pohlenz (US20200098200) in view of Rieth (US20170197632). 
As regards claim 17, Kang et al teaches a device for a vehicle for carrying out the method for recording accident-relevant driving data, the device configured to (see at least [0005-0010] and [0203]): detect and evaluate internal, accident-relevant driving data from at least one sensor unit of an associated vehicle (see at least [0018-0019], [0021], and [0195-0202]), and external, accident-relevant driving data, which are provided by other road users and/or by infrastructure objects within a predefined detection area in surroundings of the associated vehicle (see at least [0018-0020], [0027], [0132], [0392], and [claim 3]); ascertain pieces of distance information between the associated vehicle, the other road users and/or the infrastructure objects, based on the internal, accident- relevant driving data and the external, accident-relevant driving data (see at least [0033], [0195], [0199-0202], and [0350]); continuously storing the internal, accident relevant driving data, the external, accident relevant driving data and the pieces of distance information (see at least [0310-0312]); wherein the stored internal, accident relevant driving data, the stored external, accident relevant driving data, and the stored pieces of distance information are suitable for reconstructing a course of events leading to an accident (see at least [0310-0312]), and the stored internal, accident relevant driving data, the stored external, accident relevant driving data, and the stored pieces of distance information being permanently stored after the accident is recognized (see at least [0305-0315] and [0387]); wherein the internal, (see at least [0110] and [0351]), and/or for at least one vehicle function, wherein the at least one vehicle function includes an automated driving function which assumes at least partially an actual driving task.
However, Kang et al do not specifically teach the buffering step of the claim, wherein the internal, accident-relevant driving data and the received external, accident-relevant driving data and the pieces of distance information is continuously buffered, wherein the buffered internal, accident relevant driving data, the buffered external, accident relevant driving data, and the buffered pieces of distance information are suitable for reconstructing a course of events leading to an accident, and wherein the buffered data which are suitable for reconstructing a course of events leading to the accident being permanently stored after the accident is recognized.  
Pohlenz teaches wherein the internal, accident-relevant driving data and the received external, accident-relevant driving data and the pieces of distance information is continuously buffered (see at least [0011-0012], [0016], and [0041-0043]), wherein the buffered internal, accident relevant driving data, the buffered external, accident relevant driving data, and the buffered pieces of distance information are suitable for reconstructing a course of events leading to an accident (see at least [0011-0012], [0016], and [0041-0043]), and wherein the buffered data which are suitable for reconstructing a course of events leading to the accident being permanently stored after the accident is recognized (see at least [0011-0012], [0016], and [0041-0043]).  
Kang et al accident management apparatus which include data recorder of an accident to incorporate the teachings of Pohlenz wherein the internal, accident-relevant driving data and the received external, accident-relevant driving data and the pieces of distance information is continuously buffered, wherein the buffered internal, accident relevant driving data, the buffered external, accident relevant driving data, and the buffered pieces of distance information are suitable for reconstructing a course of events leading to an accident, and wherein the buffered data which are suitable for reconstructing a course of events leading to the accident being permanently stored after the accident is recognized. This would be done to further improve analysis of a vehicle accident so that further safety measures may be implemented. 
Furthermore, Kang et al as modified by Pohlenz do not specifically teach wherein the internal, accident relevant driving data, the external, accident relevant driving data, and the pieces of distance information being provided for at least one vehicle function, wherein the at least one vehicle function includes an automated driving function which assumes at least partially an actual driving task.
Rieth teaches wherein the internal, accident relevant driving data, the external, accident relevant driving data, and the pieces of distance information being provided for at least one vehicle function (see at least [0005], [0020], [0022-0025], and [0036]), wherein the at least one vehicle function includes an automated driving function which assumes at least partially an actual driving task (see at least [0005], [0020], [0022-0025], and [0036]). 
Kang et al accident management apparatus which include data recorder of an accident to incorporate the teachings of Pohlenz wherein the internal, accident relevant driving data, the external, accident relevant driving data, and the pieces of distance information being provided for at least one vehicle function, wherein the at least one vehicle function includes an automated driving function which assumes at least partially an actual driving task. This would be done to increase safety and prevent accidents (see Rieth para 0002).
As regards claim 18, Kang et al teaches wherein the at least one driving function uses the internal, accident relevant driving data, the external, accident relevant driving data, and the pieces of distance information in planning a trajectory for the vehicle (see at least [0008], [0097], [0203-0204], [0232], [0247], [0307], and [0310-0313]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDALLA A KHALED/           Examiner, Art Unit 3667        

/ANNE MARIE ANTONUCCI/           Primary Examiner, Art Unit 3667